PER CURIAM.
We find that the trial court did not abuse its discretion by revoking the defendant’s probation. However, as the State properly concedes, the order of revocation must be vacated, and the cause remanded with directions for entry of a written order of revocation that conforms to the trial court’s oral pronouncements.1 Fairman v. State, 576 So.2d 948, 950 (Fla. 3d DCA 1991).
Affirmed, in part; reversed, in part, and remanded with directions.

. At the revocation of probation hearing, the trial court specifically stated that although the defendant had been arrested, it was not finding a violation of the condition that requires the defendant to live at liberty without violating any law. In contrast, the written order of revocation reflects that the defendant violated this condition.